DETAILED ACTION
Status of Claims
Claims 1-23 are currently pending.  Claims 1-18 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 19-23 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election of the claims of Group I (claims 1-18) in the response filed on May 03, 2021 (to the March 11, 2021 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claims of Group II (claims 19-23) are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant has elected the claims of Group I with traverse.
The traverse is based on applicant’s argument:
Applicant’s traversal is based on its belief that a search relating to the claimed invention of one group will identify any references that are material to the claimed invention of the other group. Therefore, it is respectfully submitted that a search for the two claim groups would not pose an undue burden on the Patent Office.
05/03/2021 Remarks, p. 2, par. 3.  In response: the establishment of burden on the Office applies to US cases only.  The instant application is a national stage entry of an international application under 35 U.S.C. § 371.  As a result, lack of unity practice is observed for restriction purposes.
Accordingly, the March 11, 2021 Requirement for Restriction is made FINAL, and claims 1-18 are examined as follows. 


Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 9 is objected to because the claim should read:
9.	The method of claim 1, wherein the effective amount is effective for treating at least one of the symptoms selected from the group consisting of pelvic floor muscle (PPM) fibrosis, pelvic floor disorders (PFD), urinary incontinence (UI), sphincteric (EUS) muscles, (EAS) muscles, rectal prolapse (RP), stress urinary incontinence (SUI), and mixed urinary incontinence (MUI).
B.	Claim 18 is objected to because the claim should read:
18.	The method of claim 11, wherein the effective amount is effective for treating at least one of the symptoms selected from the group consisting of dysfunction of striated muscles, which include the rotator cuff muscles (supraspinatus, infraspinatus, teres minor, subcapularis), hip abductor muscle (gluteus medius, gluteus minimus, gluteus maximus, and short external rotators), foot and ankle muscles (tibialis posterior, gastrocnemius, soleus), lumbar spine muscles (multifidus, erector spinae), and knee extensor muscles (quadriceps).
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112, First Paragraph - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 6 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Scope of Enablement
Claim 1 is rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for treating some kinds of "toxicity due to a therapeutic agent or an agent that causes oxidative cellular damage in a subject receiving the agent," does not reasonably provide enablement for "preventing" said toxicity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Specifically, a method that “prevents” “damage to skeletal muscle tissue” has not been sufficiently taught to enable the full scope of the claims.  In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ 2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
(1) the nature of the invention;
(2) the scope or breadth of the claims;
(3) the state of the prior art;
(4) the predictability or unpredictability of the art; 
(5) the relative skill of those skilled in the art; 
(6) the presence or absence of working examples; 
(7) the amount of direction or guidance presented and,
(8) the quantity of experimentation necessary.
The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
(1) Nature of the Invention & (2) Scope or Breadth of the Claims: 
Instant claim 6 is drawn to: 
6. The method of claim 1, wherein injection or implantation of said composition prevents or repairs damage to skeletal muscle tissue sustained by said subject.
However, the instant specification as originally filed lacks adequate guidance, direction or discussion to apprise the skilled artisan of how to prevent “skeletal muscle tissue sustained by said subject.”  The claims are broad in that they claim a method for preventing damage to skeletal muscle tissue, the breadth of which exacerbates the complexity of the invention.  The term “prevents” is a potent and absolute term indicating that the method of prevention will necessarily prevent the onset of any “damage to skeletal muscle tissue,” regardless of the cause, and in every instance by the administration of an effective amount of the compositon of the claimed method.  Since the instant specification provides no limiting definition of the term "preventing," the term has been interpreted expansively.  The term “prevents” encompasses a wide range of situations, from preventing damage to skeletal muscle tissue from occurring to preventing it from progressing.  Nor is the term limited by any time frame.
Applicant is claiming a method of a method that “prevents” “damage to skeletal muscle tissue” in claim 6.  Prevention, as defined by Merriam-Webster Dictionary, is to keep from happening or existing, which implies taking advance measures against something possible or probable.  Furthermore, the act of preventing embraces complete 100% inhibition.  Thus, the burden of enablement in the assertion of this claim is much higher than would be the case of enabling simply the treatment of the condition.  As for the instant application in relation to the prior art, neither the prior art nor the instant application enable for prevention of “damage to skeletal muscle tissue”.  Nowhere in the instant application has the efficacy of the composition of the claimed method been enabled to prevent the occurrence of damage to skeletal muscle tissue. Since absolute success in preventing most diseases/conditions is not reasonably possible, the specification, which lacks an objective showing that damage to skeletal muscle tissue can actually be prevented, is viewed as lacking an adequate written description of the same.
The claim is thus extremely broad insofar as it suggests that following administration of the claimed composition of the claimed method, one will not experience damage to skeletal muscle tissue; that should one already have said damage, it will not worsen; and that it will not recur in any other cells of the body.  For instance, the full scope of the claim encompasses the situation where administration of the composition of the claimed method necessarily requires that any cell of the body on that individual will never experience damage to skeletal muscle tissue from the time of administration forward.  While such prevention might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the "real world" in which patients live.
(3) State of the prior art
The composition of the instant claims for treating skeletal muscle tissue is known.  See, for instance, US 2014/0178450 A1, publ. Jun. 26, 2014, by Christman et al., which is discussed below.   However, the state of the art with regard to using the composition of the instant claims to prevent damage to skeletal muscle tissue is essentially non-existent.  Examples of which have not been described in the art.
(4) Degree of Predictability or Unpredictability in the Art
The ability to prevent “damage to skeletal muscle tissue” assumes that one is able to know where said damage will occur before it occurs.  Accurate, reliable, and reproducible prediction of where said toxicity will occur on a mammal has not been demonstrated and is therefore highly unpredictable at this time.
(5) Relative Skill Possessed by Those in the Art
In view of the discussion of the state and predictability of the prior art, and the scope of the claims, which are drawn to a method of preventing “skeletal muscle tissue,” the level of skill in the art is high and is at least that of a medical doctor or Ph.D. scientist with several years of experience in the field(s) of orthopaedics.
(6) Presence or Absence of Working Examples
No working examples of preventing “damage to skeletal muscle tissue” were provided since applicant’s specification.
(7) Amount of Guidance or Direction Provided
In considering the guidance provided in the specification, the use of a composition of the instant claims, no guidance is presented as to how one determines what muscle cells are expected to experience damage.  This is particularly important regarding the term “preventing” since it is not within the skill of the ordinary artisan to accurately predict which cells will have experience said damage.  Thus, in the absence of such guidance in the specification, the ordinary artisan would not know how to identify cells that may experience said damage.
(8) Quantity of Experimentation Required to Make and Use the Invention
In view of the factors discussed above, the state of the art with regard to preventing “damage to skeletal muscle tissue” in general is fairly complex and sufficiently unpredictable such that the skilled artisan would have been required to undertake undue experimentation to determine the exact conditions and manner and/or process of execution to arrive at those conditions amenable to actually preventing said damage in the absence of detailed guidance to this effect.  Absent such direction or guidance as to how the skilled artisan would go about preventing said damage, one of ordinary skill in the art would have no alternative recourse but to undertake an exhaustive, and, thus, unduly burdensome search of methods to practice the claimed invention.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claim 18, which is drawn to:
18.	The method of claim 11, wherein the effective amount is effective for treating at least one of the symptoms selected from the group consisting of dysfunction of striated muscles, which include the rotator cuff muscles (supraspinatus, infraspinatus, teres minor, subcapularis), hip abductor muscle (gluteus medius, gluteus minimus, gluteus maximus, and short external rotators), foot and ankle muscles (tibialis posterior, gastrocnemius, soleus), lumbar spine muscles (multifidus, erector spinae), and knee extensor muscles (quadriceps).
is indefinite because the use of phrasing such as “the rotator cuff muscles (supraspinatus, infraspinatus, teres minor, subcapularis)” is indefinite.  In this regard, it is noted that MPEP 608.01(m) states (with emphasis added): “[r]eference characters [e.g., the parenthetical recitation of “component (A)”] corresponding to elements recited in the detailed description and the drawings [and by extension, the claims] may be used in conjunction with the recitation of the same element or group of elements in the claims.  The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  The use of reference characters is to be considered as having no effect on the scope of the claims.”  In this regard, claim 18 is indefinite because it is unclear whether parenthetical recitations, such as (supraspinatus, infraspinatus, teres minor, subcapularis),” is an exemplary embodiment that can be separately excluded (since the use of reference characters is considered to have no effect of the scope of the claims), or whether it is intended as further limiting.  In order to expedite prosecution, the latter interpretation that the parenthetical recitation is intended to be further limiting is used.  Further, claim 18 is indefinite because a broad category is recited with closed “consisting of” transitional phrasing (namely “the group consisting of dysfunction of striated muscles”) while “dysfunction of striated muscles” is expanded with open “which include” transtional phrasing (e.g., “which include the rotator cuff muscles (supraspinatus, infraspinatus, teres minor, subcapularis), [...]”).  See MPEP § 2111.03 regarding transitional phrases.  Therefore, the metes and bound of claim 18 are rendered unclear as to whether or not the claim is open to further unrecited dysfunctions of striated muscles.  In this regard, examiner suggests amending claim 18 to recite:
18.	The method of claim 11, wherein the effective amount is effective for treating at least one of the symptoms of dysfunctions of striated mucles selected from the group consisting of muscles, 
Further clarification is required.

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6, 8, 11-14 and 16-17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CHRISTMAN (US 2014/0178450 Al, Publ. Jun. 26, 2014; hereinafter, “Christman”).
Christman is directed to:
COMPOSITIONS AND METHODS FOR TISSUE REPAIR WITH EXTRACELLULAR MATRICES
ABSTRACT
Described herein are compositions comprising decellularized extracellular matrix derived from skeletal muscle or other suitable tissue, and therapeutic uses thereof.  Methods for treating, repairing or regenerating defective, diseased, damage, ischemic, ulcer cells, tissues or organs in a subject preferably a human, with diseases, such as PAD and CLI, using a decellularized extracellular matrix of the invention are provided.  Methods of preparing culture surfaces and culturing cells with absorbed decellularized extracellular matrix are provided.
(Christman, title & abstract), and further discloses:
[0015]	The present invention provides biomaterials comprising extracellular matrix (ECM) derived from skeletal muscle or other suitable tissue, and method of use thereof, for therapeutic treatment of ischemia, ulcer, and/or other damages in certain diseases.  In certain embodiments, the present invention provides injectable biomaterials comprising skeletal muscle extracellular matrix, and method of use thereof, for treating peripheral artery disease (PAD), critical limb ischemia (CLI), and symptoms and associated complications with these diseases, as well as pressure ulcers, venous ulcers, diabetic ulcers, chronic vascular ulcers, tunneled/undermined wounds, surgical wounds ( donor sites/grafts, post-Mohs surgery, post-laser surgery, podiatric, wound dehiscence), trauma wounds (abrasions, lacerations, second-degree burns and skin tears), draining wounds, inflammation, Buerger disease, atherosclerosis obliterans, and thromboangiitis obliterans, and gangrene.
[0016]	In certain embodiments, the present invention provides compositions and methods comprising injecting or implanting in a subject with PAD and/or CLI in need an effective amount of a composition comprising decellularized extracellular matrix derived from skeletal muscle tissue.  In other embodiments, the present invention provides a method comprising injecting or implanting in a subject with PAD and/or CLI in need a composition comprising decellularized extracellular matrix derived from a suitable tissue, including but not limited to, cardiac, pericardial, liver, brain, small intestine submucosa, bladder, lung, and vascular tissue.  In certain embodiments, the injection or implantation of said composition repairs damage to skeletal muscle tissue sustained by said subject.  In other embodiments, the injection or implantation of said composition repairs damage caused by ischemia in said subject.  The composition of the present invention comprising the ECM material can degrade within about one month, two months, or three months following injection or implantation.  In certain embodiments, the injection or implantation of said composition repairs damage to skeletal muscle tissue sustained by said subject.  In certain embodiments, the injection or implantation of said composition repairs damage caused by ischemia in said subject.  Herein, said effective amount can be an amount that increases blood flow in the area of the injection or implantation or treated limb of the treated subject.  In some instances the effective amount is an amount that increases the Ankle-Brachial Index of the treated subject.  In some instances the effective amount is an amount that increases blood flow as measured by Doppler waveform analysis, pulse volume recording, duplex arterial ultrasound study, or exercise Doppler stress testing.  In some instances, the effective amount is an amount that increases muscle mass in the area of the injection or implantation or treated limb of the treated subject.  In some instances, the effective amount is an amount that induces new vascular formation in the area of the injection or implantation of the treated subject.  The present invention provides that a liquid form of skeletal muscle matrix can assemble into a fibrous scaffold upon injection in vivo.  The material can also be processed into a lyophilized form that only requires sterile water, PBS, or saline to resuspend prior to injection, which can provide ease of storage and use in a clinical setting.  The injectable skeletal muscle material of the present invention promotes proliferation of vascular cells and muscle progenitors in vitro, and that the hydrogel enhances neovascularization as well as the infiltration of muscle progenitors and proliferating muscle cells in vivo in a hindlimb ischemia model, thereby demonstrating its capability for treating PAD and CLI by not only treating ischemia, but also promoting tissue repair.  The composition can further comprise cells, drugs, proteins, or polysaccharides.  In some instances, the composition is coated on a device such as an implant.  The composition can be delivered as a liquid, and in many instances, the composition can transition to a gel form after delivery.  In certain embodiments, the composition is delivered as a powder.
(Christman, par. [0015]-[0016]).  In this regard, Christman teaches an exemplary embodiment of an injectable skeletal muscle matrix:
Example 1
Injectable Skeletal Muscle Matrix
[0091]	Skeletal muscle matrix material was derived through decellularization of porcine skeletal muscle tissue (FIG. lA).  Fat and connective tissue was removed, and the skeletal muscle was cut into -1 cm3 pieces, rinsed with deioninized water and stirred in 1 % (wt/vol) solution of SDS in PBS for 4-5 days.  The decellularized muscle was then stirred overnight in deionized water, and agitated rinses under running deionized water were performed to remove residual SDS.  In addition to confirmation with lack of nuclei on H&E stained sections (not shown), the DNA content of the material was measured as 26.14±1.67 ng of DNA/mg of dry weight ECM [i.e., “extracellular matrix,” Christman, par. [0006]], which confirmed decellularization.  The matrix was then lyophilized (FIG. lB) and milled into a fine particulate.  At this stage the material can be hydrated and utilized for in vivo injection or it can be enzymatically digested to form a liquid (FIG. lC).  At this stage, the liquid skeletal muscle matrix can be diluted and utilized as a coating for cell culture, or can be brought to physiological pH and temperature, which triggers assembly into a hydrogel (FIG. lD).  After raising the pH of the material to 7.4 at room temperature, the material can also be re-lyophilized (FIG. lE) for long-term storage at -80° C.  The material can then be resuspended at a later date using only sterile water (FIG. lF) and utilized for in vivo injection.
Christman, par. [0091], Ex. 1.
Regarding independent claims 1 and 11 and the requirements:
1.	A method comprising injecting or implanting in a subject with muscle degeneration an effective amount of a composition comprising decellularized extracellular matrix derived from skeletal muscle tissue.
[...]
11.	A method comprising injecting or implanting in a subject with orthopedic associated muscle degeneration an effective amount of a composition comprising decellularized extracellular matrix derived from skeletal muscle tissue.
Christman clearly teaches “compositions comprising decellularized extracellular matrix derived from skeletal muscle or other suitable tissue” (Christman, title & abstract), e.g., injectable skeletal muscle matrix (Christman, par. [0091], Ex. 1), wherein “implantation of said composition repairs damage to skeletal muscle tissue sustained by said subject” (Christman, par. [0016]), whereby it is noted:
decellularized extracellular matrix derived from skeletal muscle or other suitable tissue” (Christman, title & abstract), e.g., injectable skeletal muscle matrix (Christman, par. [0091], Ex. 1) in “[an] effective amount [that] can be an amount that increases blood flow in the area of the injection or implantation or treated limb of the treated subject” (Christman, par. [0016]), thereby reading on the requirements of claims 1 and 11 for “an effective amount a composition comprising decellularized extracellular matrix derived from skeletal muscle tissue”;
“implantation of said composition repairs damage to skeletal muscle tissue sustained by said subject” (Christman, par. [0016]), i.e., “[i]n some instances, methods of delivery are described wherein the skeletal muscle ECM composition of the present invention can be placed in contact with a defective, diseased or absent muscle tissues or other injured tissues, resulting in skeletal muscle tissue regeneration and restoration of muscle mass and function” (Christman, par. [0038]), reads on the active steps for:
“injecting or implanting in a subject with muscle degeneration” of claim 1, and
“injecting or implanting in a subject with orthopedic associated muscle degeneration” of claim 11.
Thus, Christman anticipates claims 1 and 11.
Regarding claims 2 and 12 and the requirements:
2.	The method of claim 1, wherein said composition is coated on an implant.
[...]
12.	The method of claim 11, where said composition is coated on an implant.
Christman teaches “compositions comprising decellularized extracellular matrix derived from skeletal muscle or other suitable tissue” (Christman, title & abstract), which “[i]n some instances, the composition is coated on a device such as an implant.”  Christman, par. [0016].
Thus, Christman anticipates claims 2 and 12.
Regarding claims 3 and 13 and the requirements:
3.	The method of claim 1, wherein said composition is delivered as a liquid or a powder.
[...]
13.	The method of claim 11, wherein said composition is delivered as a liquid or a powder.
Christman teaches: “[t]he composition can be delivered as a liquid,” and “[i]n certain embodiments, the composition is delivered as a powder.”  Christman, par. [0016].
Thus, Christman anticipates claims 3 and 13.
Regarding claims 4 and 16 and the requirements:
4.	The method of claim 3, wherein said composition transitions to a gel form after delivery.
[...]
16.	The method of claim 13, wherein said composition transitions to a gel form after delivery.
Christman teaches: “the composition can transition to a gel form after delivery.”  Christman, par. [0016].
Thus, Christman anticipates claims 4 and 16.
Regarding claims 5 and 14 and the requirements:
5.	The method of claim 1, wherein said composition degrades within one to three months following injection or implantation.
[...]
14.	The method of claim 13, wherein said composition degrades within one to three months following injection or implantation.
Christman teaches: “[t]The composition of the present invention comprising the ECM material can degrade within about one month, two months, or three months following injection or implantation.”  Christman, par. [0016].
Thus, Christman anticipates claims 5 and 14.
Regarding claim 6 and the requirement:
6. The method of claim 1, wherein injection or implantation of said composition prevents or repairs damage to skeletal muscle tissue sustained by said subject.
Christman teaches: “[i]n certain embodiments, the injection or implantation of said composition repairs damage to skeletal muscle tissue sustained by said subject.”  Christman, par. [0016].
Thus, Christman anticipates claim 6.
Regarding claims 8 and 17 and the requirements:
8.	The method of claim 1, wherein said effective amount is an amount that increases blood flow, increases muscle mass, or induces new vascular formation in the area of the injection or implantation of the subject.
[...]
17.	The method of claim 11, wherein said effective amount is an amount that increases blood flow, increases muscle mass, or induces new vascular formation in the area of the injection or implantation of the treated subject.
Christman teaches: “[i]n some instances, the effective amount is an amount that induces new vascular formation in the area of the injection or implantation of the treated subject.”  Christman, par. [0016]..
Thus, Christman anticipates claims 8 and 17.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-18 are rejected under 35 U.S.C. § 103 as being unpatentable over CHRISTMAN (US 2014/0178450 Al, Publ. Jun. 26, 2014; hereinafter, “Christman”), in view of PROSKE (Proske, U., & Allen, T. J., Damage to Skeletal Muscle from Eccentric Exercise, Exerc. Sport Sci. Rev., 33 (2005) pp. 98-104; on 11/11/2019 IDs; hereinafter, “Proske”).
The teachings of Christman as set forth in the above rejection of claims 1-6, 8, 11-14 and 16-17 under 35 U.S.C. § 102 (a)(1) are hereby incorporated.  Although Christman teaches “compositions comprising decellularized extracellular matrix derived from skeletal muscle or other suitable tissue” (Christman, title & abstract), e.g., injectable skeletal muscle matrix (Christman, par. [0091], Ex. 1), wherein “implantation of said composition repairs damage to skeletal muscle tissue sustained by said subject” (Christman, par. [0016]), Christman DOES NOT EXPRESSLY TEACH a particular treatment area, namely damage caused by acute sarcomere hyperelongation and myofibrillar disruption in an area such as the leg muscles in order to meet the requirements of claims 7, 15 and 18:
7.	The method of claim 1, wherein injection or implantation of said composition repairs damage caused by acute sarcomere hyperelongation and myofibrillar disruption in said subject.
[...]
15.	The method of claim 11, wherein injection or implantation of said composition repairs skeletal muscle tissue damage caused by acute sarcomere hyperelongation and myofibrillar disruption in said subject.
[...]
18.	The method of claim 11, wherein the effective amount is effective for treating at least one of the symptoms selected from the group consisting of dysfunction of striated muscles, which include the rotator cuff muscles (supraspinatus, infraspinatus, teres minor, subcapularis), hip abductor muscle (gluteus medius, gluteus minimus, gluteus maximus, and short external rotators), foot and ankle muscles (tibialis posterior, gastrocnemius, soleus), lumbar spine muscles (multifidus, erector spinae), and knee extensor muscles (quadriceps).
since a suitable treatment area is well within the purview of the ordinarily skilled artisan.
Proske, for instance, is directed to:
Damage to Skeletal Muscle from Eccentric Exercise
INTRODUCTION
After prolonged concentric or isometric contractions of our muscles we become fatigued, but this is short lived. Within 1–2 h we have usually recovered full function.  However, after a series of unaccustomed eccentric contractions we not only become fatigued, but our muscles remain weak for days, and they become stiff and sore the day after the exercise.  The reason for these additional effects is that eccentric contractions can lead to muscle damage.  This review discusses a number of aspects of the damage process and the consequences for muscle properties.  A summary of the sequence of events is given in Figure 1.
(Proske, title & Introduction), and discloses overstretching of the sarcomerere along the length of the myofibril:
During a series of eccentric contractions, more and more sarcomeres will become overstretched, beginning with the weakest and including progressively stronger sarcomeres.  Each time the muscle relaxes, myofilaments in some overstretched sarcomeres may not reinterdigitate, and the sarcomere becomes disrupted. Overstretched, disrupted sarcomeres lie scattered at random along the length of the myofibril.
Once one or more sarcomeres have become disrupted, the damage may spread longitudinally to adjacent sarcomeres in the myofibril and transversely to adjacent myofibrils.  A point will be reached at which the structural distortions produced by the presence of overstretched sarcomeres lead to membrane damage, including membranes of the sarcoplasmic reticulum, transverse tubules, or the sarcolemma.  This is accompanied by the uncontrolled movement of Ca2+ into the sarcoplasm, triggering the next stage in the damage process (Fig. 1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Proske, p. 98, The Initial Event, par. 2-3, & Fig. 1).  Proske also teaches that the “leg muscles undergo eccentric contractions during downhill walking.”  Proske, p. 103, The Repeated Bout Effect, par. 1.  In this regard, it is noted that: 
disrupted sarcomeres from a series of eccentric contractions along the length of the myofibril is “skeletal muscle tissue damage caused by acute sarcomere hyperelongation and myofibrillar disruption” of claims 7 and 15, and 
the “leg muscles” encompass “knee extensor muscles (quadriceps)” of claim 18.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use Christman’s “compositions comprising decellularized extracellular matrix derived from skeletal muscle or other suitable tissue” (Christman, title & abstract), e.g., injectable skeletal muscle matrix (Christman, par. [0091], Ex. 1), for treating damage to skeletal muscle from eccentric exercise per Proske (Proske, title & abstract), e.g., muscles of the leg (Proske, p. 103, The Repeated Bout Effect, par. 1).  One would have been motivated to do so because Christman’s injectable skeletal muscle matrix (Christman, par. [0091], Ex. 1) is suitable for “repair[ing] damage to skeletal muscle tissue” (Christman, par. [0016]), which reasonably encompasses damage from eccentric contractions overstretching of the sarcomerere along the length of the myofibril (Proske, p. 98, The Initial Event, par. 2-3, & Fig. 1).
Thus, the prior art renders claims 7, 15 and 18 obvious.
Claims 1-6, 8-9, 11-14 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over CHRISTMAN (US 2014/0178450 Al, Publ. Jun. 26, 2014; hereinafter, “Christman”), in view of WATSCHKE (WO 2015/006436 A1, Publ. Jan. 15, 2015; WIPO patent family member of US 2016/0213815 A1, on 11/11/2019 IDS; hereinafter, “Watschke”).
The teachings of Christman as set forth in the above rejection of claims 1-6, 8, 11-14 and 16-17 under 35 U.S.C. § 102 (a)(1) are hereby incorporated.  Although Christman teaches “compositions comprising decellularized extracellular matrix derived from skeletal muscle or other suitable tissue” (Christman, title & abstract), e.g., injectable skeletal muscle matrix (Christman, par. [0091], Ex. 1), wherein “implantation of said composition repairs damage to skeletal muscle tissue sustained by said subject” (Christman, par. [0016]), Christman DOES NOT EXPRESSLY TEACH a particular treatment area, namely pelvic floor disorders in order to meet the requirements of claim 9 for:
9.	The method of claim 1, wherein the effective amount is effective for treating at least one of the symptoms selected from the group consisting of pelvic floor muscle (PPM) fibrosis, pelvic floor disorders (PFD), urinary (UI) and fecal incontinence (FI), pelvic organ prolapse (POP), dysfunction of pelvic striated muscles, external urethral (EUS) and external anal (EAS) sphincteric muscles, rectal prolapse (RP), stress urinary incontinence (SUI), and mixed urinary incontinence (MUI).
since a suitable treatment area is well within the purview of the ordinarily skilled artisan.
Watschke is directed to:
Title: BIODEGRADABLE ARTICLES AND METHODS FOR TREATMENT OF PELVIC FLOOR DISORDERS INCLUDING EXTRACELLULAR MATRLX MATERIAL
Abstract: Biodegradable implants including an ECM [extracellular matrix, Watschke, p. 5, ln. 4-5] material and methods for treating a pelvic floor condition are described.  ECM particles can be present within or on the surface of a pelvic implant, such as a biodegradable mesh, a pouch, or a urethral stent.  After implantation the implant can provide tissue support, degrade over a period of time, and deposit the ECM material in the implantation area for regeneration of tissue and long term benefit.
Watschke, title & abstract.  In this regard, Watschke teaches that “[e]xamples of common pelvic ailments include incontinence (e.g., fecal and urinary), pelvic tissue prolapse (e.g., female vaginal prolapse), and other conditions of the pelvic floor” (Watschke, p. 1, ln. 17-19), and further describes implatation of ECM material for a female patient:
For example, some embodiments, the implant with ECM material is configured for implantation into a female patient.  Portions of the implant can have features to support an anatomical structure in the pelvis (i.e., a “support portion”), such as the vagina, bladder, urethra, or levator ani.  Portions of the implant can also have features, such as straps or arms that extend from a support portion of the implant, or tissue anchors or fasteners (e.g., self-fixating tips), to help maintain the implant at a desired anatomical location in the pelvis.
For example, the implant with ECM material can be used for treating urinary incontinence in a female subject, the implant including a urethral sling having a central portion and first and second ends or arms.  The first and second ends/arms can be coupled to and extend from the central support portion.  Following implantation, the arms are used to help secure or position the implant at a desired anatomical location in the pelvis.
(Watschke, p. 1, ln. 11-23).  It is notes that a “pelvic floor condition” (Watschke, abstract) of the bladder or urethra (Watschke, p. 1, ln. 11-23) encompass “pelvic floor disorders (PFD)” of claim 9.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use Christman’s “compositions comprising decellularized extracellular matrix derived from skeletal muscle or other suitable tissue” (Christman, title & abstract), e.g., injectable skeletal muscle matrix (Christman, par. [0091], Ex. 1), for treating a pelvic floor condition per Watschke (Watschke, abstract).  One would have been motivated to do so with a reasonable expectation of success since both Christman and Watschke are concerned with similar problems in the art, namely treatments involving extracellular matrices.  Christman, abstract; Watschke, abstract.  Further, it is well within the skill of the ordinary artisan to select a suitable patient population suffering from damaged skeletal muscle tissue.  Christman, par. [0016]  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely Christman’s injectable skeletal muscle matrix (Christman, par. [0091], Ex. 1) for treating a pelvic floor condition such as “[e]xamples of common pelvic ailments include incontinence (e.g., fecal and urinary), pelvic tissue prolapse (e.g., female vaginal prolapse), and other conditions of the pelvic floor” (Watschke, p. 1, ln. 17-19; also Watschke, p. 1, ln. 11-23, noted above).
Thus, the prior art renders claim 9 obvious.
Claims 1-6, 8-14 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over CHRISTMAN (US 2014/0178450 Al, Publ. Jun. 26, 2014; hereinafter, “Christman”), in view of WATSCHKE (WO 2015/006436 A1, Publ. Jan. 15, 2015; WIPO patent family member of US 2016/0213815 A1, on 11/11/2019 IDS; hereinafter, “Watschke”). and further in view of ALPERIN (Alperin, M., et al., Pregnancy-induced adaptations in intramuscular extracellular matrix of rat pelvic floor muscles, Am. J. Obstet. Gynecol., 215 (Aug. 2016) pp. 210; on 11/11/2019 IDS; hereinafter, “Alperin”).
The teachings of Christman and Watschke, as set forth above, are hereby incorporated.  However, the references DO NOT EXPRESSLY TEACH does not expressly teach birth trauma in order to meet the requirements of claim 10 for:
10.	The method of claim 1, wherein the effective amount is effective for treating a birth trauma and consequent dysfunction of pelvic floor musculature.
since a suitable treatment area is well within the purview of the ordinarily skilled artisan.
Alperin, for instance, is directed to pregnancy-induced adaptation in intramuscular extracellular matrix of rat pelvic floor muscles as a further teaching of pelvic floor muscle damage induced by birth trauma:
Pregnancy-induced adaptations in intramuscular extracellular matrix of rat pelvic floor muscles
Abstract
BACKGROUND—Birth trauma to pelvic floor muscles is a major risk factor for pelvic floor disorders.  Intramuscular extracellular matrix determines muscle stiffness, supports contractile component, and shields myofibers from mechanical strain.
OBJECTIVE—Our goal was to determine whether pregnancy alters extracellular matrix mechanical and biochemical properties in a rat model, which may provide insights into the pathogenesis of pelvic floor muscle birth injury.  To examine whether pregnancy effects were unique to pelvic floor muscles, we also studied a hind limb muscle.
[...]
CONCLUSIONS—In contrast to other pelvic tissues, pelvic floor muscle stiffness increased in pregnancy, returning to prepregnancy state post-partum.  This adaptation may shield myofibers from excessive mechanical strain during parturition.  Biochemical alterations in pelvic floor muscle extracellular matrix due to pregnancy include increase in collagen V and a differential response in enzymatic vs glycosylated collagen crosslinks.  The relationships between pelvic floor muscle biochemical and mechanical parameters remain unclear.
(Alperin, title & abstract), which is “a birth trauma and consequent dysfunction of pelvic floor musculature” of claim 10.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use Christman’s “compositions comprising decellularized extracellular matrix derived from skeletal muscle or other suitable tissue” (Christman, title & abstract), e.g., injectable skeletal muscle matrix (Christman, par. [0091], Ex. 1), for treating a pelvic floor condition per Watschke (Watschke, abstract).  One would have been motivated to do so with a reasonable expectation of success since both Christman and Watschke are concerned with similar problems in the art, namely treatments involving extracellular matrices.  Christman, abstract; Watschke, abstract.  Further, it is well within the skill of the ordinary artisan to select a suitable patient population suffering from damaged skeletal muscle tissue.  Christman, par. [0016]  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely Christman’s injectable skeletal muscle matrix (Christman, par. [0091], Ex. 1) for treating a pelvic floor condition such as “[e]xamples of common pelvic ailments include incontinence (e.g., fecal and urinary), pelvic tissue prolapse (e.g., female vaginal prolapse), and other conditions of the pelvic floor” (Watschke, p. 1, ln. 17-19; also Watschke, p. 1, ln. 11-23, noted above).
Thus, the prior art renders claim 10 obvious.


Conclusion
Claims 1-18 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611